    Case 6:18-cv-00015-C Document 23 Filed 11/14/18              Page 1 of 1 PageID 287



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  SAN ANGELO DIVISION


PATSY K. COPE and ALEX ISBEL, ,              )
as Dependent Administrator of, and on behalf )
of, the Estate of Derrek Quinton Gene        )
Monroe and his heirs at law,                 )
                                             )
                       Plaintiffs,           )
                                             )
v.                                           )
                                             )
COLEMAN COUNTY, et al.,                      )
                                             )
                       Defendants.           )      Civil Action No. 6:18-CV-015-C


                                             ORDER

       Defendants Leslie W. Cogdill, Mary Jo Brixey, and Jessie W. Laws shall provide the

Court with a courtesy copy of the Appendix in Support of Defendants' Motion for Summary

Judgment (Doc 21] filed November 9, 2018, and all attachments' on or before 3:00 p.m. on

December 4, 2018. The courtesy copies should be delivered to the Court at the following

address:

       1205 Texas Avenue, Room C-210, Lubbock, Texas 79401.

       SO ORDERED.

       Dated this 141h day of November, 2018.




       1
           The copies should be stapled or bound.
